Case 2:19-cv-13660-LJM-RSW ECF No. 15 filed 05/21/20                  PageID.245      Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 DANIELLE RIDER,

        Plaintiff,                                 Case No. 2:19-cv-13660
                                                   Honorable Laurie J. Michelson
 v.

 EQUIFAX INFORMATION SERVICES
 LLC,
 UNIVERSITY OF DETROIT MERCY, and
 MICHIGAN FIRST CREDIT UNION,

        Defendants.


      ORDER DIRECTING PLAINTIFF TO SUPPLEMENT HER COMPLAINT


       Danielle Rider sued Michigan First Credit Union (and others) for violating the Fair Credit

Reporting Act; Michigan First asks this Court to dismiss Rider’s complaint. The Court starts with

a brief summary of Rider’s complaint.

       In July 2018, Rider obtained a credit report from Equifax. (ECF No. 10, PageID.119.) She

noticed a record of activity on the report, known as a “tradeline,” indicating a monthly payment of

$151 to Michigan First. (Id.) In Rider’s view, this was wrong: she “no longer ha[d] an obligation

to make monthly payments to” Michigan First. (Id.)

       So the next month (August 2018), Rider sent a letter to Equifax. (ECF No. 10, PageID.119.)

In her letter, she explained that the Michigan First account with a $151 monthly payment had been

“paid and closed.” (Id.) Rider asked Equifax to change the corresponding tradeline to show that

her monthly payment to Michigan First was $0. (Id.) Equifax forwarded Rider’s dispute to

Michigan First. (Id.)
Case 2:19-cv-13660-LJM-RSW ECF No. 15 filed 05/21/20                    PageID.246       Page 2 of 5



       Over a month later, Rider had not heard what had become of her dispute. So, in late

September 2018, she obtained a second credit report from Equifax. (ECF No. 10, PageID.119.)

Contrary to Rider’s request, the tradeline for the Michigan First account did not show a monthly

payment of $0. (Id.) What, precisely, it did show, Rider does not say. (See id.)

       Rider then filed this lawsuit against Michigan First (and other entities that are not now

relevant) alleging violations of the Fair Credit Reporting Act. She claims that Michigan First’s

investigation into her account was negligent or, alternatively, that Michigan First willfully failed

to review all relevant information. (ECF No. 10, PageID.121–123.)

       With that summary of Rider’s complaint, the Court turns to Michigan First’s motion. The

Court starts with a summary of four decisions from this District addressing similar motions.1 In

deciding two motions to dismiss filed by Michigan First, two judges in this District found the

plaintiff’s allegations about the non-zero tradeline made it plausible that the tradeline was




       1
         It appears that there are at least eight cases in this District where the plaintiffs make the
same claims against Michigan First. And in each case, the plaintiffs are represented by the same
counsel. And in each case, Michigan First is represented by the same counsel. Here are the cases
this Court has identified:
        Calvin v. Equifax Information Services, LLC et al., No. 19-11519 (E.D. Mich. removed on
May 23, 2019) (Tarnow, J.) (motion for summary judgment pending);
        Rider v. Equifax Info. Servs., LLC, No. 19-13660 (E.D. Mich. filed Dec. 12, 2019)
(Michelson, J) (motion to dismiss pending);
        Tillman v. Equifax Info. Servs., LLC, No. 19-12860, 2020 WL 249004 (E.D. Mich. Jan. 16,
2020) (Lawson, J.) (denying motion to dismiss);
        Taylor v. Equifax Info. Servs., LLC, No. 20-10462 (removed on Feb. 24, 2020) (Steeh, J.)
(motion for summary judgment pending production of credit report);
        Thompson v. Equifax Info. Servs., LLC, No. 2:18-CV-12495, 2020 WL 806032 (E.D. Mich.
Feb. 18, 2020) (Berg, J.) (granting motion for summary judgment);
        Euring v. Equifax Info. Servs., LLC, No. 19-CV-11675, 2020 WL 1508344 (E.D. Mich.
Mar. 30, 2020) (Friedman, J.) (granting motion for summary judgment);
        Walker v. Equifax Info. Servs., No. 2:19-cv-12257 (E.D. Mich. May 1, 2020) (Murphy, J.)
(granting motion to dismiss);
        Lawson v. Mich. First Credit Union, No. 20-CV-10460, 2020 WL 2131805 (E.D. Mich.
May 5, 2020) (Borman, J.) (denying motion to dismiss).
                                                  2
Case 2:19-cv-13660-LJM-RSW ECF No. 15 filed 05/21/20                    PageID.247       Page 3 of 5



“inaccurate or incomplete” under the FCRA. See Lawson v. Mich. First Credit Union, No. 20-CV-

10460, 2020 WL 2131805, at *7 (E.D. Mich. May 5, 2020); Tillman v. Equifax Info. Servs., LLC,

No. 19-12860, 2020 WL 249004, at *3 (E.D. Mich. Jan. 16, 2020). In deciding two motions for

summary judgment filed by Michigan First, two judges in this District found that the plaintiff’s

evidence would not permit a reasonable jury to find the tradeline inaccurate or incomplete. See

Euring v. Equifax Info. Servs., LLC, No. 19-CV-11675, 2020 WL 1508344, at *5 (E.D. Mich. Mar.

30, 2020); Thompson v. Equifax Info. Servs., LLC, No. 2:18-CV-12495-TGB, 2020 WL 806032,

at *10 (E.D. Mich. Feb. 18, 2020). Although Euring and Thompson ended on a low note for the

plaintiffs and Lawson and Tillman ended on a high note for the plaintiffs, all four decisions are in

harmony. In Euring and Thompson, the tradelines indicating a non-zero monthly payment amount

included clarifying information—a denotation of “historical” or “closed”—that made it

unreasonable to find the non-zero amount inaccurate or incomplete, see Euring, 2020 WL

1508344, at *5; Thompson, 2020 WL 806032, at *10; but in Tillman and Lawson, the plaintiffs’

complaints did not state whether the tradeline had additional clarifying information and so it was

plausible that the non-zero amount was unadorned and thus was inaccurate or incomplete, see

Lawson, 2020 WL 2131805, at *7; Tillman, 2020 WL 249004, at *3.

       This case is like Tillman and Lawson in some key ways: Michigan First has filed a motion

to dismiss, the company claims that it is implausible that the tradeline is inaccurate, and Rider’s

allegations simply state that her credit report still shows a non-zero monthly payment amount.

Rider’s allegations do not say whether the tradeline includes clarifying information such as

“historical” or “closed.” So this Court could follow the route paved by Tillman and Lawson.

       But that road only leads to additional disputes to resolve. Michigan First not only claims

that Rider has not adequately pled that the tradeline is inaccurate, it also argues that Rider has not



                                                  3
Case 2:19-cv-13660-LJM-RSW ECF No. 15 filed 05/21/20                   PageID.248      Page 4 of 5



adequately pled that it conducted an inadequate investigation or that she was damaged. (ECF No.

6, PageID.32, 42–44.) In other words, Michigan First has three grounds for dismissal, and so a

finding that Rider has adequately pled inaccuracy does not get her where she wants to go—she

would have to clear two more hurdles in the road.

       And even if Rider were to clear all three hurdles, the road might still dead-end for her.

Suppose this Court finds that Rider’s complaint survives Michigan First’s motion to dismiss. The

parties would then proceed to discovery, which would inevitably lead to Michigan First obtaining

the credit reports. And suppose the reports have additional, clarifying information like the reports

in Euring and Thompson (e.g., “historical” and “closed”). In all likelihood, then, Michigan First

would file a motion for summary judgment (just like it did in those two cases). And Michigan

First’s argument would be, effectively, the same one it makes right now: the tradeline is not

inaccurate or incomplete.

       All routes considered, the most efficient path is for Rider to produce the two credit reports

she obtained from Equifax in July 2018 and September 2018. If the reports show a non-zero

monthly payment amount without clarifying information, it may well be plausible that the

Michigan First tradeline is inaccurate or incomplete. But if the tradeline says “historical” and

“closed,” or like language that conveys the same meaning, it probably is not inaccurate or

incomplete. The Court believes that it may consider the credit reports on a motion to dismiss as

they are “referred to in the [c]omplaint and are central to the claims.” See Bassett v. Nat’l

Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008). (Out of an abundance of caution, the

Court will, in the alternative, decide the incomplete-or-inaccurate question under Rule 56

standards; the parties are hereby notified of that possibility. See Fed. R. Civ. P. 12(d).) The two

credit reports are presumably easy for Rider to docket (she describes them in her complaint and so



                                                 4
Case 2:19-cv-13660-LJM-RSW ECF No. 15 filed 05/21/20                  PageID.249       Page 5 of 5



must have them); and the two reports have the potential to resolve the parties’ dispute at an early

stage of the case. So this route is favored by the Federal Rules. See Fed. R. Civ. P. 1 (providing

that the Federal Rules of Civil Procedure “should be construed, administered, and employed by

the court and the parties to secure the just, speedy, and inexpensive determination of every action

and proceeding”). Indeed, District Judge George Caram Steeh has taken a similar path in the

materially identical case before him. See Taylor v. Equifax Info. Servs., LLC, No. 20-cv-10462

(E.D. Mich. Apr. 27, 2020) (order directing Michigan First to docket credit report).

                                              * * *

       For the reasons stated, Rider is ordered to docket the July 2018 and September 2018 credit

reports referenced in her complaint (see ECF No. 10, PageID.119) by May 29, 2020. Alternatively,

Rider may dismiss her complaint by May 29, 2020.

       SO ORDERED.

       Dated: May 21, 2020


                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE




                                                5
